                   UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                            1:18 CV 322

IRENE WARREN KENT,                       )
Administratrix of the Estate of Michele )
Quantele Smiley,                         )
                                         )
       Plaintiff,                        )
v.                                       )
                                         )
VAN DUNCAN, in his official capacity )
as Sheriff of Buncombe County;           )
WESTERN SURETY COMPANY, as               )
surety for the Sheriff; CHARLES J.       )
WILHELM, in his official and             )
individual capacity; JEFFREY LEON        )     PLAINTIFF’S MOTION FOR
LITTRELL, in his official and            )     APPOINTMENT OF
individual capacity; THOMAS              )     GUARDIAN AD LITEM
CHRISTOPHER (“CHRIS”) BARBER, )
in his official and individual capacity; )
RYAN PATRICK ZABLOUDIL, in his )
official and individual capacity;        )
MICHAEL CORN, in his official and        )
individual capacity; EDWARD F.           )
PARKER, in his official and individual )
capacity; MEGHAN T. RIDDLE, in her )
official and individual capacity; TINA )
COX MILLER, LPN; and                     )
SOUTHEAST CORRECTIONAL                   )
MEDICAL GROUP, PLLC,                     )
                                         )
       Defendants.                       )
_________________________________ )

      NOW COMES Plaintiff Irene Warren Kent, Administratrix of the Estate of

Michele Quantele Smiley (“Plaintiff”), and hereby moves the Court for appointment
of John C. Cloninger as guardian ad litem for the minor beneficiaries concerning the

court’s review of two proposed wrongful death settlements, pursuant to N.C. Gen.

Stat. § 28A-13-3(a)(23).

      In support of this Motion, and pursuant to LCvR 7.1 and the Pretrial Order

and Case Management Plan (Doc 21), Plaintiff shows as follows:

                               Factual Background

      1.     This action arose from the October 6, 2017 death of Michele Smiley at

the Buncombe County Detention Center. Plaintiff has alleged claims against the

Defendants in this action for wrongful death, deliberate indifference to urgent

medical needs under the 14th Amendment, and medical malpractice. Plaintiff’s

claims arise from the Defendants’ alleged failure to provide Michele Smiley with

emergency medical treatment or transportation to the hospital for such treatment

while she was undergoing a severe drug overdose during her detention, which

resulted in her death.

      2.     Michele Smiley was 34 years old at the time of her death. She is

survived by six children, five of whom are minors.           Plaintiff is Michele’s

grandmother, and she is the duly appointed administrator of Michele’s estate.

      3.     On September 10, 2019, the parties and their counsel attended a

mediated settlement conference.      At the mediation, Plaintiff entered into a

confidential settlement agreement with Defendants Miller and Southeast

                                         2
Correctional Medical Group, PLLC.

      4.     Following the mediation, Plaintiff’s counsel continued negotiations

with counsel for the Defendant Sheriff of Buncombe County and, on October 22,

2019, Plaintiff reached a settlement agreement with the Sheriff, his detention

officers, and his surety.

                                     Argument

      5.     This court has the authority to appoint a guardian ad litem to protect the

interests of minors and incompetents. See Fed. R. Civ. P. 17(c).

      6.     A court should appoint a guardian ad litem where there is a conflict of

interest between a minor and his or her representative. Gardner v. Parson, 874 F.2d

131, 138-39 (3rd Cir. 1989). In this case, the court should appoint a guardian ad

litem because a potential conflict of interests exists between the five minor

beneficiaries of the Estate of Michele Quantele Smiley and their legal guardian, the

Plaintiff, during the court’s review of two proposed wrongful death settlements with

the Defendants, pursuant to N.C. Gen. Stat. § 28A-13-3(a)(23).

      7.     John C. Cloninger has agreed to serve as guardian ad litem in this action

to represent the interests of the minor beneficiaries concerning the proposed

settlements. Mr. Cloninger is currently a member in the Hensley Cloninger, P.C. law

firm in Asheville. He has practiced law in North Carolina for over 38 years,

including cases in state and federal courts, since graduating from the University of

                                          3
North Carolina School of Law in 1981. He has extensive experience representing

clients, as plaintiffs and defendants, in litigation involving personal injury claims,

medical malpractice and wrongful death. Mr. Cloninger has requested a fee for his

services at the rate of $350.00 per hour, and Plaintiff has agreed to pay for his

services at this rate out of the settlement proceeds.

      8.     Following the appointment of a guardian ad litem, Plaintiff, through the

undersigned counsel, will submit motions to the court to approve the above-

described settlement agreements that have been made.

      9.     Counsel for Plaintiff have contacted counsel for the Defendants, who

have indicated that they consent to this motion.

      WHEREFORE, Plaintiff requests that John C. Cloninger be appointed as

guardian ad litem for the five minor beneficiaries of the Estate of Michele Quantele

Smiley, and grant such other and further relief as may be just and proper.

      This the 30th day of October, 2019.


                                        By: /s/ Stephen P. Agan
                                           Stephen P. Agan, State Bar #35763
                                           George B. Hyler, Jr., State Bar #5682
                                           Attorneys for Plaintiff
                                           Hyler & Agan, PLLC
                                           38 Orange Street
                                           Asheville, NC 28801
                                           Telephone: (828) 254-1070
                                           Facsimile: (828) 254-1071
                                           steve@hylerandagan.com
                                           george@hylerandagan.com
                                           4
By: /s/ John M. Olesiuk
   John M. Olesiuk, State Bar #13637
   B. Todd Lentz, State Bar #27941
   Attorneys for Plaintiff
   DeVere Lentz & Associates
   30 Choctaw Street, 2nd Floor
   Asheville, NC 28801
   Telephone: (828) 258-1441
   Facsimile: (828) 258-1454
   jmolesiuk@lentzlaw.com
   btlentz@lentzlaw.com




  5
